Case 3:21-cv-00721 Document 1-14 Filed 07/20/21 Page 1 of 7 PageID 120




                                                          FCSL - 000059
Case 3:21-cv-00721 Document 1-14 Filed 07/20/21 Page 2 of 7 PageID 121




                                                          FCSL - 000060
Case 3:21-cv-00721 Document 1-14 Filed 07/20/21 Page 3 of 7 PageID 122




                                                          FCSL - 000061
Case 3:21-cv-00721 Document 1-14 Filed 07/20/21 Page 4 of 7 PageID 123




                                                          FCSL - 000062
Case 3:21-cv-00721 Document 1-14 Filed 07/20/21 Page 5 of 7 PageID 124




                                                          FCSL - 000063
Case 3:21-cv-00721 Document 1-14 Filed 07/20/21 Page 6 of 7 PageID 125




                                                          FCSL - 000064
Case 3:21-cv-00721 Document 1-14 Filed 07/20/21 Page 7 of 7 PageID 126




                                                          FCSL - 000065
